DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2020 and 04/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay Yin (RN: L0609) on 6/17/2022.

The application has been amended as follows: 
In claim 3, lines 1-2, change the term of “the first portion of the first fin structure” to: --the first portion of the spacer layer--.
In claim 3, lines 2-3, change the term of “the second portion of the first fin structure” to: --the second portion of the spacer layer--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "forming a patterned photoresist layer over a first portion of the spacer layer disposed on the second sidewall of the first fin structure; etching the first fin structure and a second portion of the spacer layer disposed on the first sidewall of the first fin structure using the patterned photoresist layer as an etch mask; and after the etching, epitaxially growing a source/drain layer on the first fin structure, wherein the source/drain layer protrudes more over the second portion of the spacer layer than over the first portion of the spacer layer" as recited in claim 1, “forming a patterned photoresist layer over the inner portion to expose the first outer portion, the first fin, the second outer portion, and the second fin; recessing the first fin, the second fin, the first outer portion, and the second outer portion while the inner portion is protected by the patterned photoresist layer; cleaning the recessed first fin and the recessed second fin; and epitaxially growing a first source/drain layer on the first fin and a second source/drain layer on the second fin, wherein each of the first source/drain layer and the second source/drain layer comprises an asymmetric cross-sectional profile, wherein the first source/drain layer mirrors the second source/drain layer” as recite in claim 9, and “forming a patterned photoresist layer over the semiconductor device, wherein the patterned photoresist layer includes a first opening exposing the first fin structure and a second opening exposing the second fin structure, and wherein a portion of the patterned photoresist layer is formed to cover up segments of the spacer layer located between the first fin structure and the second fin structure; performing one or more etching processes through the first opening and the second opening, wherein the portion of the patterned photoresist layer protects the segments of the spacer layer underneath from being etched; removing the patterned photoresist layer after the one or more etching processes are performed; and epitaxially growing source/drain layers on the first fin structure and the second fin structure, wherein the segments of the spacer layer prevent a lateral growth of the source/drain layers toward each other” as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arya et al. (US 1,0269,932 B1) teach a FinFET having a fin structure having different lengths of the spacer layer forming asymmetric source/drain layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/17/2022